DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/06/2021.  These drawings are ACCEPTABLE.

Specification
The amendments to the specification were received on 12/06/2021.  These amendments are ACCEPTABLE.

Response to Amendment
Applicant’s amendments to the drawings and specification, filed 12/06/2021, have made the drawing objections moot.  The drawing objections of 10/29/2021 have been withdrawn.
Applicant’s amendments to claim 1, filed 12/06/2021, have made the claim objections moot.  The claim objections of 10/29/2021 have been withdrawn.
Applicant’s amendments to claims 1, 6, and 16, filed 12/06/2021, have made the corresponding rejections under §112(b) moot.  The rejections under §112(b) of 10/29/2021 have been withdrawn.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2021 is partially withdrawn.  Claim 14, directed to Species 2 (Figures 2-3) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-8, 17 and 19, directed to other non-elected embodiments remain withdrawn from consideration because the other non-elected embodiments are unable to address all the limitations of allowable claim 1. Claims 7, 8 and 17 are respectively directed to the embodiments of Figure 6, Figure 7, & Figure 8. However each of these embodiments are unable to address the limitation "said air outlet arranged on said first end cap". Furthermore, claim 19 is directed to the embodiment illustrated in Figures 9-12. In addition to not being able to address the limitation "said air outlet arranged on said first end cap" the embodiment illustrated in Figures 9-12 is also unable to address the limitation “wherein the main body is provided with an air outlet, an oil storage chamber and a motor chamber” since the air outlet 116 is provided in mounting space 102; and oil tank 105 (i.e. oil storage chamber) & the space surrounding the motor illustrated in Figure 10 (i.e. motor chamber) are provided in pump housing 101. Therefore the other non-elected embodiments are unable to address all the limitations of allowable claim 1. Furthermore, the other non-elected embodiments are unable to address the limitation: “said vacuum pump rotor … cooperatively forms a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHENG-JU CHIANG on 12/29/2021.
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT
Amendments to the Claims:
Claim 1 Line 3 states in part: “an motor chamber;” has been changed to now state: --[[an]] a motor chamber;--

Claim 5 Line 3 states: “realize the outside air flow into said vacuum cartridge in one-way flow.” 
Has been changed to state: --realize as one-way flow.--

Claim 6 Line 5 states in part: “the end of said oil and air outlet passage” has been changed to state: --the other end of the oil and air outlet passage--

Claim 7 has been cancelled.

Claim 8 has been cancelled.

Claim 11 Line 4 states in part: “said oil suction passage and said stator cavity of the vacuum pump” has been changed to state: --said oil suction passage, and said stator cavity of the vacuum pump--

Claim 11 Line 5 states: “successively communicate with each other.” Has been changed to state: --successively communicate with one another.--


Claim 15 Line 2 states in part: “a wiring harness extending to the outside of said main body” has been changed to state: --a wiring harness extending 

Claim 17 has been cancelled.

Claim 19 has been cancelled.

Claim 21 Line 3 states in part: “an motor chamber;” has been changed to now state: --[[an]] a motor chamber;--

Claim 21 Line 13-14 states in part: “said oil suction passage and said stator cavity of the vacuum pump” has been changed to state: --said oil suction passage, and said stator cavity of the vacuum pump--
one another.--

Claim 22 Line 3 states in part: “an motor chamber;” has been changed to now state: --[[an]] a motor chamber;--

Claim 22 Line 11-12 states in part: “a wiring harness extending to the outside of said main body” has been changed to state: --a wiring harness extending --

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
--CLAIM(S) 1, 21 and 22 IS/ARE ALLOWABLE FOR THE REASONS EXPLAINED WITH RESPECT TO CLAIMS 4, 11, AND 15 AS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 10/29/2021.--

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746